                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

TRAVIS JOHNSON,                  :
                                 :
           Plaintiff,            :
      VS.                        :
                                 :               NO. 4:19-cv-00020-CDL-MSH
MARK POST, et al.,               :
                                 :
           Defendants.           :
________________________________ :

                                        ORDER

      Pro se Plaintiff Travis Johnson, an inmate presently incarcerated at the Ware State

Prison in Waycross, Georgia, filed a Complaint seeking relief pursuant to 42 U.S.C. § 1983

(ECF No. 1). On April 11, 2019, Plaintiff was ordered to either pay the required $400.00

filing fee or submit a proper and complete motion for leave to proceed in forma pauperis

and to recast his Complaint using the Court’s standard form. Plaintiff was also directed to

notify the Court of any change in his mailing address. Plaintiff was given twenty-one (21)

days to comply, and he was warned that the failure to fully and timely comply could result

in the dismissal of his Complaint. See generally Order, Apr. 11, 2019, ECF No. 9.

      The time for compliance passed without a response from Plaintiff. Plaintiff was

thus ordered to respond and show cause why his lawsuit should not be dismissed for failing

to comply with the Court’s orders and instructions. Plaintiff was again given twenty-one

(21) days to comply, and he was warned that failure to respond to the Court’s order would

result in the dismissal of his Complaint. See generally Order, May 29, 2019, ECF No. 10.
       The time for compliance has again passed without a response from Plaintiff.

Because Plaintiff has failed to comply with the Court's instructions and orders and

otherwise failed to diligently prosecute his claims, Plaintiff’s Complaint shall be

DISMISSED without prejudice. See Fed. R. Civ. P. 41; see also Brown v. Tallahassee

Police Dep't, 205 F. App'x 802, 802 (11th Cir. 2006) (per curiam) (“The court may dismiss

an action sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court

order.”) (citing Lopez v. Aransas Cnty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th

Cir.1978)).1

                             SO ORDERED, this 3rd day of July, 2019.

                                     s/Clay D. Land
                                     CLAY D. LAND
                                     CHIEF U.S. DISTRICT COURT JUDGE
                                     MIDDLE DISTRICT OF GEORGIA




1
  It is unclear whether the statute of limitations may have run or is about to run on Plaintiff’s
claims. “[W]here a dismissal without prejudice has the effect of precluding the plaintiff
from re-filing his claim due to the running of the statute of limitations, it is tantamount to
a dismissal with prejudice.” Stephenson v. Doe, 554 F. App’x 835, 837 (11th Cir. 2014)
(citing Justice v. United States, 6 F.3d 1474, 1482 n.15 (11th Cir. 1993)). If this dismissal
is effectively with prejudice, dismissal is nonetheless appropriate because “a clear record
of delay or willful misconduct exists, and . . . lesser sanctions are inadequate to correct
such conduct.” Stephenson, 554 F. App’x at 837 (citations omitted). The Court ordered
plaintiff to comply with its orders and instructions on more than one occasion and
specifically warned Plaintiff each time that failure to comply would result in dismissal of
this action. Thus, even though this dismissal is intended to be without prejudice, dismissal
with prejudice would also be appropriate. See Hickman v. Hickman, 563 F. App’x 742,
744 (11th Cir. 2014) (per curiam) (upholding sua sponte dismissal with prejudice for
failure to properly respond to the district court’s order); Eades v. Ala. Dep’t of Human Res.,
298 F. App’x 862, 864 (11th Cir. 2008) (per curiam) (same).

                                               2
